Citation Nr: 0915156	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a right knee injury, status post high tibial 
osteotomy and unicompartmental replacement. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for asthmatic bronchitis.

3.  Entitlement to service connection for the residuals of 
bilateral ankle fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock Arkansas, which granted service connection 
for the Veteran's right knee injury, status post high tibial 
osteotomy and unicompartmental replacement, assigning a 30 
percent evaluation, effective from August 1, 2003; granted 
service connection for the Veteran's asthmatic bronchitis, 
assigning a 10 percent evaluation, effective from August 1, 
2003; and denied service connection for the Veteran's claimed 
residuals of bilateral ankle fractures.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 

Subsequently, in an August 2005 rating decision, a 30 percent 
rating was assigned for the Veteran's asthmatic bronchitis, 
effective from August 1, 2003.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 30 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the Veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

At the Veteran's December 2008 hearing, he submitted a 
statement indicating that he wished to withdraw the issues of 
entitlement to service connection for sinus bradycardia 
without heart disease, skin tags on the face, bilateral 
hamstring strain, left foot plantar warts (claimed as 
bilateral foot problems), the residuals of a left eye 
condition, and cervical spine arthritis, all of which were 
previously perfected on appeal.  In this regard, a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  The Board finds that the Veteran's 
December 2008 statement qualifies as a valid withdrawal of 
the appeal pertaining to the issues enumerated above, 
pursuant to 38 C.F.R. § 20.204.  Therefore, these issues are 
considered withdrawn and will not be discussed in the 
decision below. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected right knee injury, status 
post high tibial osteotomy and unicompartmental replacement, 
is manifest by flexion to 100 degrees, extension to 0 
degrees, some painful motion and degenerative arthritis.

3.  The Veteran's service-connected asthmatic bronchitis is 
manifest by regular use of Albuterol, an oral bronchodilator 
therapy.

4.  The Veteran does not have a current diagnosis of any 
residuals of bilateral ankle fractures. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for the Veteran's right knee injury, status post high 
tibial osteotomy and unicompartmental replacement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5055 
(2008). 

2.  The criteria for an initial evaluation in excess of 30 
percent for the Veteran's asthmatic bronchitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6602 (2008).

3.  The residuals of bilateral ankle fractures were not 
incurred in active service.  38 U.S.C.A. § 1110, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With regard to the Veteran's initial increased rating claims, 
the RO sent the Veteran a letter, dated in August 2005, which 
satisfied the duty to notify provisions except that it did 
not inform him how a disability rating and effective date 
would be assigned should service connection be granted.  The 
Veteran subsequently received notice of the disability rating 
and effective date requirements in a March 2006 notice 
letter.  However, these notice letters were both provided 
after the RO had already granted service connection.  
Nevertheless, because the claims for service connection had 
been granted, the defect in the timing of the notice letters 
was harmless error as to those claims.  Dingess, 19 Vet. App. 
at 491; Goodwin, 22 Vet. App. at 137.  

In addition, by the time the August 2005 and March 2006 
notice letters had been sent, the Veteran had already 
submitted an NOD with the initial disability ratings 
assigned, triggering the notice obligations set forth in 
sections 7105(d) and 5103A of the statute.  The RO then 
fulfilled these notice obligations by issuing an August 2005 
statement of the case (SOC) and May 2006 and June 2008 
supplemental statements of the case.  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

With regard to the Veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in August 2005.  The letter addressed all 
required notice elements, with the exception of the 
disability rating and effective date criteria, which, as 
noted above, were provided to the Veteran in a March 2006 
notice letter.  However, these notice letters were not sent 
prior to the initial unfavorable decision by the AOJ.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, after the August 2005 and March 2006 notice 
letters were issued, an August 2005 SOC, May 2006 SSOC and 
June 2008 SSOC were issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of the August 2005 notice letter is not 
prejudicial.  See Sanders, 487 F.3d 881.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
September 2005 are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Although the Veteran indicated at his December 
2008 personal hearing that he had additional private 
treatment records to submit which pertained to his asthmatic 
bronchitis claim, the Veteran did not submit those records 
despite being given 60 days to do so.  In addition, he did 
not provide sufficient information such as the name of the 
treating physician or facility in order to allow VA to obtain 
the records.  See, e.g. Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (the duty to assist is not a one-way street).  
Moreover, VA afforded the Veteran VA examinations in July 
2003, January 2005, June 2005 and November 2005 to evaluate 
his claims.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

	A.  Right Knee Injury 

The Veteran's right knee disability is currently evaluated as 
30 percent disabling pursuant to Diagnostic Code 5055, knee 
replacement.  This Diagnostic Code provides a temporary total 
rating for one year following surgical implantation of a 
prosthetic knee joint.  Thereafter, where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008).

Pursuant to Diagnostic Code 5260, a 10 percent rating is 
assigned for flexion limited to 45 degrees, a 20 percent 
rating is assigned for flexion limited to 30 degrees, and a 
30 percent rating is assigned for flexion limited to 15 
degrees.  Pursuant to Diagnostic Code 5261, a 10 percent 
rating will be assigned for extension of the knee limited to 
10 degrees, a 20 percent rating is assigned for extension 
limited to 15 degrees, a 30 percent rating for limitation to 
20 degrees, and a 40 percent rating for limitation to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2008).

Pursuant to Diagnostic Code 5256, a 30 percent rating is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is assigned for ankylosis of 
the knee in flexion between 10 degrees and 20 degrees; a 50 
percent rating is assigned for ankylosis of the knee in 
flexion between 20 degrees and 45 degrees; and a 60 percent 
rating is assigned for ankylosis of the knee, extremely 
unfavorable, in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

In addition, VA Office of General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

With regard to the provisions of 4.40, 4.45, and 4.59, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
30 percent for his service-connected right knee injury, 
status post high tibial osteotomy and unicompartmental 
replacement.  In this regard, the Veteran underwent a VA 
examination in November 2005.  At that examination, the 
examiner noted that the Veteran did not use any cane or 
braces.  He had no increased limitation of motion with flare-
ups or repetitive motion.  The Veteran could flex his knee to 
100 degrees with minimal pain.  He had zero degrees of 
extension.  He also had subpatellar crepitation on the right, 
and his cruciate and collateral ligaments were intact.  X-
rays also revealed degenerative arthritis of the right knee.  

The Veteran was also afforded a VA examination in January 
2005.  At that examination, the Veteran's range of motion was 
from 0 to 115 degrees.  The examiner stated that there was no 
additional limitation of motion following repetitive use and 
no additional limitation during flare-ups.  There was medial 
and inferior tenderness, no fluid, slight crepitus and no 
laxity.  The examiner diagnosed degenerative joint disease of 
the right knee with status postoperative times two, moderate 
disability.  The examiner also reported that despite the 
Veteran's complaints of pain, he did not use any assistive 
devices.  In addition, the examiner noted that the 
examination showed painful motion, but there was no evidence 
of weakness, excessive fatigability or incoordination.  

The Veteran also had a pre-discharge VA examination in July 
2003.  At that examination, the examiner noted that the 
Veteran had multiple surgical scars.  There was fusiform 
deformity of the knee and tenderness on palpation of the 
joint.  The knee extended to zero degrees.  On flexion, pain 
was noted at 80 degrees, and ended at 95 degrees because of 
pain.  There was no subluxation or ligament laxity.  The 
examiner diagnosed residuals of an injury to the right knee, 
status postoperative arthroscopic arthrotomy high tibial 
osteotomy unicompartmental replacement, with degenerative 
joint disease.

Thus, in considering the evidence of record under the laws 
and regulations as set forth above, the Board finds a 
disability rating in excess of 30 percent is not warranted 
for the Veteran's right knee injury status post high tibial 
osteotomy and unicompartmental replacement.  The Veteran's 
current 30 percent disability rating contemplates his 
residuals of the right knee replacement, including such 
subjective complaints as pain and painful motion.  Objective 
evidence confirms a well-healed scar, range of motion from 0 
degrees extension to between 90 and 115 degrees flexion, with 
no additional limitation of motion of with repetitive motion 
or during flare-ups.  Furthermore, at the Veteran's December 
2008 personal hearing, he testified that his range of motion 
remained good.  In addition, the objective evidence confirms 
that the Veteran does not have any instability or subluxation 
of the knee, and that he does not use any assistive devices 
such as a cane or brace.  Therefore, overall, the Veteran has 
displayed no more than moderate impairment secondary to his 
total knee replacement.  Accordingly, the Board finds that 
the Veteran is not entitled to a disability rating in excess 
of 30 percent under Diagnostic Code 5055 for his right knee 
injury status post high tibial osteotomy and unicompartmental 
replacement.

Furthermore, the Board has considered whether the Veteran is 
entitled to a rating in excess of 30 percent for his right 
knee disability under Diagnostic Codes 5256, 5261, and 5262, 
as directed by Diagnostic Code 5055.  However, pertinent to 
Diagnostic Code 5256, there is no evidence of ankylosis of 
the right knee.  Also, regarding Diagnostic Code 5261, there 
is no evidence that the Veteran has limitation of right leg 
extension to 30 degrees or more, even when taking into 
consideration his complaints of pain.  See DeLuca, supra.  
Rather, as was noted above, the Veteran demonstrated 
extension to 0 degrees with flexion to between 90 and 115 
degrees, with no additional limitation of motion on 
repetitive use or with flare-ups.  Neither his extension nor 
his flexion of the right knee are limited to such an extent 
as to warrant a disability rating in excess of 30 percent, to 
include on the basis of a combined rating.  See VAOPGCPREC 9-
2004.  Finally, with respect to Diagnostic Code 5262, there 
is no evidence of malunion or nonunion of the tibia and 
fibula.  Therefore, the Board finds that there is no evidence 
of total knee replacement residuals warranting a rating in 
excess of 30 percent under Diagnostic Codes 5256, 5261, or 
5262.

In addition, although the Veteran has a diagnosis of 
degenerative arthritis, the Board finds that a separate 10 
percent rating for degenerative arthritis is not warranted.  
In this regard, under Diagnostic Code 5003, degenerative 
arthritis is to be rated according to limitation of motion.  
To warrant a separate rating for arthritis, the Veteran must 
at least be entitled to a non- compensable rating under 
limitation of motion.  If limitation of motion exists which 
is non-compensable, then a 10 percent rating is to be 
assigned.  If there is no limitation of motion, the Veteran 
can still be assigned a 10 percent rating if there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  

In this case, the Veteran has been diagnosed with 
degenerative joint disease and degenerative arthritis of his 
right knee, which has been confirmed by X-ray evidence.  
Although the Veteran's range of motion has consistently been 
normal, and he has not been shown to warrant a non-
compensable rating under Diagnostic Codes 5260 or 5261, 
Diagnostic Code 5055 already takes degrees of pain, residual 
weakness, pain or limitation of motion into consideration.  
Thus, the Veteran is not entitled to a separate 10 percent 
rating for his degenerative arthritis of the right knee, as 
this would constitute pyramiding.  See 38 C.F.R. § 4.14 
(2007); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other 
condition). 

In reviewing the Veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, supra; 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2008).  In the present case, the Veteran has surgical scars 
that have consistently been described as well healed and 
nontender.  Furthermore, there are no documented complaints 
in the claims file that the Veteran's scars are painful or 
cause any limitation of function.  Accordingly, a separate 10 
percent rating is not warranted under Diagnostic Code 7804, 
for a superficial scar which is painful on objective 
examination.  38 C.F.R.  
§ 4.118, Diagnostic Code 7804 (2008).

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 30 percent for 
his right knee injury status post tibial osteotomy and 
unicompartmental replacement at any point during the instant 
appeal.  Therefore, no staged ratings are appropriate.  See 
Fenderson, supra.

Thus, the criteria for an initial evaluation in excess of 30 
percent for the Veteran's right knee injury status post 
tibial osteotomy and unicompartmental replacement are not met 
for any portion of the appeal period.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the Veteran's right knee injury 
status post tibial osteotomy and unicompartmental 
replacement.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 30 percent at any point during the 
instant appeal period.


	B.  Asthmatic Bronchitis

In this case, the Veteran's asthmatic bronchitis is evaluated 
as 30 percent disabling pursuant to Diagnostic Code 6602.  
Under that diagnostic code, FEV-1 of between 56 to 70 percent 
predicted, or; FEV -FVC of 56 to 70 percent predicted, or 
with intermittent inhalational or oral bronchodilator 
therapy, or with inhalational anti-inflammatory medication, 
warrants a 30 percent rating.  FEV-1 of between 40 to 55 
percent predicted, or; FEV -FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, 
warrants a 60 percent.  With FEV-1 that is less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high does corticosteroids or immuno-suppressive 
medications warrants a 100 percent rating.  38 C.F.R. § 4.97, 
Code 6602.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 30 
percent for his asthmatic bronchitis.  In this regard, the 
Veteran underwent a VA examination in November 2005.  At that 
examination, the Veteran reported that he had no exertional 
symptoms, and that he kept any symptoms under control by 
regular use of medication, to include Albuterol.  The 
examiner noted that his regular medication was an inhaled 
oral steroid product, the name of which the Veteran could not 
remember.  The Veteran stated that he used this once or twice 
daily, and that he used Salmeterol once or twice daily.  

The Veteran also underwent a VA examination in June 2005.  At 
that examination, the examiner reported that the Veteran used 
a Serevent inhaler once per day, Flovent once per day, and 
Albuterol as needed, which was usually about 3 times per 
week.  The examiner diagnosed the Veteran with bronchial 
asthma, dating to 1990, somewhat moderated with treatment.  
The examiner also noted that the Veteran's VAMC treatment 
records indicated his asthma as being "stable."  The 
Veteran was administered pulmonary function tests, the 
results of which the examiner recorded as "obstructive 
pattern, mild impairment, no significant bronchodilator 
response."

In addition, the Veteran was also administered pulmonary 
function tests in July 2003.  At that time, his FVC was 82 
percent predicted, his FEV1 was 82 percent predicted, and his 
FEV1/FVC was 100 percent predicted.  It was also noted at 
that time that the Veteran used an Albuterol inhaler and 
Advair (a long acting bronchodilator) less than two hours 
before the test, and that the Veteran made very good attempts 
on the test. 

Thus, in considering the evidence under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
30 percent for his asthmatic bronchitis.  In this regard, the 
Veteran has not been shown to have had daily or at least 
three courses per year of systemic oral or parenteral 
corticosteroids and is not shown to have required monthly 
care by a physician for exacerbations of his disorder during 
the appeal period.  Although at his December 2008 personal 
hearing, he indicated that he was receiving private treatment 
for his bronchial asthma, the Veteran did not indicate that 
he required monthly care by a physician for exacerbations.  
He also testified that he had not been to the hospital or 
emergency room for his bronchial asthma.  In addition, 
pulmonary function testing performed showed his FEV-1 to be 
at 82 percent predicted, and FEV-1/FVC levels to be at 100 
percent predicted.  This does not approach the 55 percent 
predicted levels that would be necessary for a rating in 
excess of 30 percent.  Although the Veteran testified that he 
believed he took prednisone at times, he testified that he 
was not on prednisone at the time of his personal hearing.  
Furthermore, the Board finds this statement is not supported 
by the treatment records that show only bronchodilator 
therapy.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 30 percent for 
his bronchial asthma at any point during the instant appeal.  
Therefore, no staged ratings are appropriate.  See Fenderson, 
supra.

Thus, the criteria for an initial evaluation in excess of 30 
percent for the Veteran's bronchial asthma are not met for 
any portion of the appeal period.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for bronchial asthma.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an initial evaluation in excess of 30 
percent at any point during the instant appeal period.

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
right knee injury, status post high tibial osteotomy and 
unicompartmental replacement or his bronchial asthma are so 
exception or unusual as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R.  
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected right knee injury, status post high tibial 
osteotomy and unicompartmental replacement or his bronchial 
asthma have caused frequent periods of hospitalization or 
marked interference with his employment.  In this regard, at 
his December 2008 hearing, the Veteran testified that he was 
still employed and that he did not receive any emergency room 
treatment for his asthmatic bronchitis.  As such, the 
evidence of record did not indicate, nor did the Veteran 
contend, that he had marked interference with employment due 
solely to his service- connected disabilities.  Additionally, 
the Board finds that the rating criteria to evaluate both 
right knee replacement and bronchial asthma reasonably 
describe the claimant's disability level and symptomatology 
and he has not argued to the contrary.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for the 
residuals of bilateral ankle fractures.  The Board does 
observe the Veteran's service treatment records showing that 
he sustained a right ankle sprain in January 1984, and a left 
ankle medial malleous avulsion fracture in November 1991.  
However, the remainder of the Veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of an ankle disorder.  

Moreover, the evidence of record reflects that the Veteran 
does not have a current diagnosis of a bilateral ankle 
disorder, to include residuals of bilateral ankle fractures.  
In this regard, the Veteran was afforded a VA examination in 
July 2003.  At that examination, the Veteran reported that 
his ankles periodically bothered him.  He reported pain in 
both ankles, especially with prolonged weight bearing.  The 
examiner noted that the right ankle showed no clinical 
deformity and that there was no impairment of range of motion 
of the right ankle due to pain.  Dorsiflexion was to 20 
degrees, and plantar flexion was to 45 degrees.  The left 
ankle also showed no deformity.  There was no impairment of 
range of motion of the left ankle due to pain.  Dorsiflexion 
was to 20 degrees, and plantar flexion was to 45 degrees.  X-
rays revealed that both ankles were unremarkable. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for the 
residuals of bilateral ankle fractures.

In addition, the Veteran testified at his December 2008 
hearing that he experienced pain and swelling in his ankles.  
However, to the extent the Veteran has pain, the Board notes 
that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As such, the July 2003 VA examination 
report and the Veteran's testimony at his December 2008 
hearing do not show the Veteran to have a current diagnosis 
of a bilateral ankle disorder, to include the residuals of 
bilateral ankle fractures, that is related to his military 
service, and therefore, does not raise a reasonable 
possibility of substantiating the Veteran's claim.

Although the Veteran may sincerely believe that he has a 
current bilateral ankle disorder caused by his active 
service, the Veteran, as a lay person, is not competent to 
testify as to matters of medical causation or diagnosis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding diagnosis do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

In sum, an essential criterion for establishing service 
connection is not met, as the Veteran does not have a current 
diagnosis and pain alone is not a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  Under these circumstances, the Board must conclude 
that the Veteran has not met the regulatory requirements of 
entitlement to service connection, and that, on this basis, 
his claim must be denied.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a right knee injury, status post high tibial osteotomy 
and unicompartmental replacement, is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
for asthmatic bronchitis is denied.

Entitlement to service connection for the residuals of 
bilateral ankle fractures is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


